--------------------------------------------------------------------------------

CONSULTING AGREEMENT

     This Consulting Agreement (the “Agreement”) dated as of January 1, 2011
(the “Effective Date”) is made by and between Horiyoshi Worldwide, Inc., (the
“Employer”) and Raymond A. Catroppa, (the “Consultant”). The Employer and the
Consultant may be referred to individually as a “Party” or collectively as the
“Parties.”

RECITALS

     WHEREAS, the Employer is Horiyoshi Worldwide Inc. which designs,
manufactures, and markets Horiyoshi the Third (HIII), a high end clothing and
accessories product line based on the artistry of Japanese Tattoo Artist,
Yoshihito Nakano (Horiyoshi III).

     WHEREAS, the Employer desires to employ the Consultant, and the Consultant
wishes to enter into such employment, on the terms and conditions set forth in
this Agreement; and

     WHEREAS, each Party is duly authorized and capable of entering into this
Agreement.

      NOW, THEREFORE, in consideration of the mutual acts and promises,
covenants, agreements, representations, and warranties hereinafter set forth,
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Parties hereto agree as follows:

       1. EMPLOYMENT.

The Employer hereby employs, engages, and hires the Consultant on an interim
basis, as the Employer’s Chief Financial Officer and Corporate Development
Executive (“CFO”) and the Consultant hereby accepts this employment subject to
the terms and conditions of this Agreement. The Consultant agrees and
understands that he is a Consultant “at will,” and nothing herein shall be
interpreted to mean that the Consultant is anything other than an Consultant at
will. The Consultant’s employment may be terminated by either Party at any time
pursuant to Section 12 hereof.

        2. TERM.

The term of this Agreement shall begin on January 1, 2011 and continue through
January 1, 2012 at which time the employment contract will be re-negotiated
unless terminated by either Party in accordance with the provisions of Section
12 of this Agreement or by law. The period during which the Consultant is
employed pursuant to this Agreement shall be referred to as the “Employment
Period.”

Employment Agreement

--------------------------------------------------------------------------------

         3. COMPENSATION.

Subject to the terms and conditions of this Agreement, the Consultant shall be
compensated for his services as follows:

  (a)

Base Salary. The Employer shall pay the Consultant an annual base salary of $
60,000 (the “Salary”), payable in equal monthly installments on the first
business day of each month during the Employment Period. The monthly
installments should be wired to the account of Raymond Catroppa at JP Morgan
Chase Bank, Routing Number: 021000021, Account Number: 6301425404. The Salary
may be subject to such increases as may from time to time be determined by the
Board of Directors Compensation Committee of the Employer.

        (b)

Stock Options. Upon ratification of this Agreement the Consultant will receive a
certificate granting a total of 400,000 warrants to purchase equity shares at
$.50 per share. The warrants will be assigned under the social security number
###-##-####. These warrants will carry a cashless exercise provision and the
exercise of the warrants will be restricted for one year from the date of the
ratified contract.

         4. RESPONSIBILITIES AND DUTIES.

The Consultant’s responsibilities (The “Services”) shall include (but shall not
be limited to) the following:           Accounting Responsibilities Review and
execute regulatory financial documents and statements as appropriate Liaison
with accountants, auditors and the comptroller to review and implement best
practices in accounting and financial processes and procedures Assist the
company in maintaining transparency in the accounting and financial
documentation process Assist with the production of public company filings such
as –SEC Forms 10Q,10K and the Proxy Statement Help devise and refine a budget
process working closely with management to detail financial flows and track
spending and capital needs

Employment Agreement

--------------------------------------------------------------------------------


Corporate Strategy / Development Work in conjunction with the senior management
team to develop a corporate business strategy that is clear and can be
articulated effectively   Review capital structure and capital market activities
Assist in broadening the management team and participate in the hiring process
of all senior executives to the Employer. Assist the company in identifying
suitable candidates for the Board of Directors Help reach the goal of submitting
for a listing on a national market exchange such as NASDAQ or NYSE/AMEX Help
existing public relations vendor with press releases and shareholder
communications   Serve as a main communication point for investor inquiries Keep
track of electronic communications platforms such as phone and email
correspondence to assure responsiveness to shareholders. Survey electronic
databases to ensure that public corporate information is accurate and timely
Assist the senior management team in the development of financial presentation
materials Assist the senior management team in forming an investor relations
outreach strategy

From time to time, the Employer in consultation with the Consultant may revise
the nature of the Services. Once agreed upon, the Consultant will comply with
all reasonable instructions, directions, requests, rules, and regulations made
or issued by the Employer, and the Consultant will perform the Services
conscientiously and in a timely manner to the best of the Consultant’s abilities
as required by the Employer and pursuant to the express and implicit terms of
this Agreement. Such duties shall be rendered primarily, but not solely, from
the Consultant’s address at 20 Granada Place, Massapequa, New York 11758.

         5. OTHER EMPLOYMENT.

The Consultant shall as known to the Employer maintain the ability to pursue the
Consultant’s other business relationships and interests.

        6. WORKING AMENITIES.

The Consultant shall have access to all facilities, records, financial data and
services suitable to his position and appropriate for the performance of his
duties.

         7. EXPENSES.

The Employer shall reimburse the Consultant for all business expenses incurred
by the Consultant in connection with his duties under this Agreement. The
reimbursement of such expenses shall be subject to the Consultant’s provision to
the Employer of receipts, statements, and vouchers and are payable to the
Consultant upon presentation. Expenses will include, but are not limited to,
telephone and office expenses, business class air travel, executive lodging,
ground transportation, meals, and entertainment while conducting business on
behalf of the Employer. A monthly budget of $ 500.00 US will be established for
business expenses with pre-approval needed to exceed that amount for any given
month or pre-approval needed to exceed any single expense in excess of $ 150.00
US.

Employment Agreement

--------------------------------------------------------------------------------

          8. CONFIDENTIALITY.

During and after the Employment Period, except as permitted by the Employer or
required by law, the Consultant shall not divulge or appropriate to his own use
or to the use of others any secret or confidential information or knowledge
pertaining to or otherwise affecting the Employer’s business including but not
limited to any of its customer lists, products, services, costs, profits,
markets, sales, trade secrets, or other information not readily available to the
public without regard to whether any of the above will be deemed confidential,
material, or important. The Parties stipulate that, as between them, such
matters are important, material, and confidential and affect the effective and
successful conduct of the Employer’s business, and the Employer’s good will, and
that any breach of the terms of this Section 8 shall be deemed a material breach
of this Agreement.

         9. NON-SOLICITATION.

During the Employment Period and for a period of one year thereafter, the
Consultant shall not:

  (a)

canvass or solicit the business of (or procure or assist in the canvassing or
soliciting of) any client, customer, or Consultant of the Employer who is known
to the Consultant as a result of his association with the Employer during the
Employment Period for the purposes of competing with the Employer;

        (b)

accept (or procure or assist the acceptance of) any business from any client,
customer, or Consultant of the Employer known to the Consultant as a result of
his association with the Employer during the Employment Period for the purposes
of competing with the Employer; provided, however, that the Employer may consent
to such competition in writing; or

        (c)

otherwise contact, approach, or solicit (or procure or assist in the contacting,
approaching, or soliciting of) any entity known to the Consultant through his
association with the Employer before the Effective Date in such a way as may
cause detriment to the Employer.

Employment Agreement

--------------------------------------------------------------------------------

         10. NON-COMPETITION.

At the end of the Employment Period, by expiration or termination, the
Consultant shall not directly or indirectly engage, own, manage, control,
operate, be employed by, participate in, or be connected in any manner with the
ownership, management, operation, or control of any business similar to the type
of business conducted by the Employer for a period of three months and within
100 miles from the present location[s] of the Employer’s business. Nothing in
this Agreement shall be construed to prohibit the Employer from pursuing any
other available remedies for such breach or threatened breach, including the
recovery of damages from the Consultant.

         11. DIRECTOR’S AND OFFICER’S INSURANCE.

The Consultant shall, at the beginning of the Employment Period, be covered by
Director’s and Officer’s (D&O) insurance. The Employer shall pay all premiums on
this insurance. The D&O insurance will remain in effect for the entire period of
the Consultant’s tenure.

         12. TERMINATION.

Either Party may, at any time, with or without cause, terminate this Agreement
by giving 30 days’ written notice to the other Party. If requested by the
Employer, the Consultant shall continue to render his services pursuant to this
Agreement during such notice period, and shall be paid his regular compensation
until the last day of the Consultant’s employment (the “Termination Date”). Upon
termination of this agreement by the Employer for any reason other than the
expiration of the Agreement, the Consultant shall be entitled to one year’s base
salary as severance.

         13. RETURN OF PROPERTY.

At the end of the Employment Period or at any time on the Employer’s request,
the Consultant agrees to return to the Employer, retaining no copies or notes,
all documents relating to the Employer’s business including, but not limited to,
reports, abstracts, lists, correspondence, information, computer files, computer
disks, and all other materials and all copies of such material, obtained by the
Consultant during his employment with the Employer.

Employment Agreement

--------------------------------------------------------------------------------

         14. FURTHER ASSURANCES.

Each Party hereto shall cooperate and take such further action as may be
reasonably requested by the other Party in order to carry out the terms and
purposes of this Agreement and any other transactions contemplated herein.

        15. NOTICE.

Any notice or other communication provided for herein or given hereunder to a
Party hereto shall be in writing and shall be given in person, by overnight
courier, or by mail (registered or certified mail, postage prepaid, return
receipt requested) to the respective Party at the following address:

If to the Employer:

711 South Olive Street Suite 504,
Los Angeles, California 90014

If to the Consultant:

20 Granada Place, Massapequa, New York 11758

        16. SUCCESSORS AND ASSIGNS.

This Agreement shall apply to all work performed by the Consultant for the
Employer, including any of its past, present, or future affiliates or
subsidiaries, and shall be binding on the Employer’s assigns, executors,
administrators, and other legal representatives. This Agreement shall inure to
the benefit of the Employer’s successors and assigns. The Consultant
acknowledges that his services are distinctive and personal, and that he
therefore may not assign his rights or delegate his duties or obligations under
this Agreement.

        17. NO IMPLIED WAIVER.

The failure of either Party to insist on strict performance of any covenant or
obligation under this Agreement, regardless of the length of time for which such
failure continues, shall not be deemed a waiver of such Party’s right to demand
strict compliance in the future. No consent or waiver, express or implied, to or
of any breach or default in the performance of any obligation under this
Agreement shall constitute a consent or waiver to or of any other breach or
default in the performance of the same or any other obligation.

Employment Agreement

--------------------------------------------------------------------------------

         18. GOVERNING LAW.

This Agreement shall be governed by the laws of the state of California. If
litigation results from or arises out of this Agreement or the performance
thereof, the Parties agree to reimburse the prevailing Party’s reasonable
attorneys’ fees, court costs, and all other expenses, whether or not taxable by
the court as costs, in addition to any other relief to which the prevailing
Party may be entitled.

         19. COUNTERPARTS/ELECTRONIC SIGNATURES.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original but all of which shall constitute one and the same
instrument. For purposes of this Agreement, use of a facsimile, e-mail, or other
electronic medium shall have the same force and effect as an original signature.

       20. SEVERABILITY.

  (a)

Whenever possible, each provision of this Agreement, will be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be invalid, illegal, or unenforceable in any
respect under any applicable law or rule in any jurisdiction, such invalidity,
illegality, or unenforceability will not affect any other provision or any other
jurisdiction, but this Agreement will be reformed, construed, and enforced in
such jurisdiction as if such invalid, illegal, or unenforceable provisions had
never been contained herein.

       21. ENTIRE AGREEMENT.

This Agreement constitutes the final, complete, and exclusive statement of the
understanding of the Parties with respect to the subject matter hereof, and
supersedes any and all other prior understandings, both written and oral,
between the Parties. It may not be changed orally but only by an agreement in
writing signed by the Party against whom enforcement of any waiver, change,
modification, extension, or discharge is sought.

       22. HEADINGS.

Headings in this Agreement are for convenience only and shall not be used to
construe meaning or intent.

Employment Agreement

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

EMPLOYER [EMPLOYER NAME]               By: /s/ Mitsuo Kojima     Name: Mitsuo
Kojima     Title: President, Chief Executive Officer and Director        
CONSULTANT [CONSULTANT NAME]               By:   Name: Raymond A. Catroppa


--------------------------------------------------------------------------------